ACCEPTED
                                                                                         04-14-00864-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                   12/29/2014 1:45:16 PM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK

                                  NO. 04-14-00864-CV

                                                         FILED IN
                  IN THE COURT OF APPEALS FOR THE 4th COURT  OF APPEALS
           FOURTH DISTRICT OF TEXAS AT SAN ANTONIO,SAN  ANTONIO, TEXAS
                                                     TEXAS
                                                                12/29/2014 1:45:16 PM
                                                                   KEITH E. HOTTLE
                                                                         Clerk
                               JEREMIL RODRIGUEZ

                                                              Appellant

                                             v.

                             JP MORGAN CHASE BANK

                                                               Appellee



                  NOTICE OF APPEARANCE ON BEHALF OF APPELLEE


              The following counsel hereby make their appearance as counsel of

       record for Appellee JPMorgan Chase Bank, N.A.:

              Marcie L. Schout (Lead Counsel)
                Texas Bar No. 24027960
              Wm. Lance Lewis
                Texas Bar No. 12314560
              QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
              2001 Bryan Street, Suite 1800
              Dallas, Texas 75201
              (214) 871-2100 (Telephone)
              (214) 871-2111 (Facsimile).




NOTICE OF APPEARANCE ON BEHALF OF APPELLEE                                       Page 1
                                             Respectfully submitted,

                                               /s/ Marcie L. Schout
                                             MARCIE L. SCHOUT
                                             Texas Bar No. 24027960
                                             WM. LANCE LEWIS
                                             Texas Bar No. 12314560
                                             QUILLING, SELANDER, LOWNDS,
                                                 WINSLETT & MOSER, P.C.
                                             2001 Bryan Street, Suite 1800
                                             Dallas, Texas 75201
                                             (214) 871-2100 (Telephone)
                                             (214) 871-2111 (Facsimile)
                                             mschout@qslwm.com
                                             llewis@qslwm.com

                                             ATTORNEYS FOR APPELLEE
                                             JPMORGAN CHASE BANK, N.A.




                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing pleading has been
furnished to pro se Appellant in accordance with the Texas Rules of Civil Procedure, this
29th day of December, 2014.

                                   Jeremil Rodriguez
                                   909 E. Walnut Street
                                   Seguin, Texas 78155

                                              /s/ Marcie L. Schout
                                             Marcie L. Schout
                                             4837-5550-9025, v. 1




NOTICE OF APPEARANCE ON BEHALF OF APPELLEE                                         Page 2